Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/24/2021.  Claims 1-5, 7-12, 14-19, 21, and 31-33 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims.

Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C 103 as being unpatentable over Engel (US Patent 10068557) [hereafter Engle] in view of Zhang (US PGPub 2020/0293875) [hereafter Zhang].


	It is however noted that Engle fails to particularly disclose a classifier comprising an adjacency discriminator is trained to discriminate between related and non-related musical content, and the one or more second neural network components adversarially train the one of more first neural network components to generate the embeddings of the musical features in the latent space having the predefined distribution.
	On the other hand, Zhang discloses receiving a non-linguistic input (input music waveform 145 as shown in Figure 1) and a classifier comprising an adjacency discriminator (126) is trained to discriminate between related (real) and non-related (fake) musical content, and the one or more second neural network components (discriminator 126) adversarially train the one of more first neural network components (generator 124) to generate the embeddings of the musical features in the latent space having the predefined distribution (Paragraphs 0038, 0048-0051, 0053-0054, a discriminator is used within a GAN module 120, as shown in Figure 1, which is trained in order to discriminate between music derived by a generator 124 that is either related or not related to musical features having a distribution of musical features derived from damage encoder 122 where the discriminator neural network adversarially trains the generator neural network).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a classifier comprising an adjacency discriminator is trained to discriminate between related and non-related musical content, and the one or more second neural network components adversarially train the one of 

6.	As to claim 2, Engle discloses using the model to perform at least two of: musical content identification, musical content ranking, musical content retrieval, and musical content generation (Col. 6, 45-56, 62-67, Col. 7, 1-2, 11-21, 27-37). 

7.	As to claim 3, Engle discloses the non-linguistic input comprises a musical performance by a user (Col. 5, 62-67, Col. 20, 24-29).
	Also, Zhang discloses the derived musical content is presented to accompany the musical performance by the user (through reproducing the generated music using audio output device 180) (Paragraphs 0055, 0058, 0064).

8.	As to claim 4, Engle discloses the non-linguistic input comprises an embedding (embedding 20) of preexisting music in the latent space or musical content provided by a user, and the derived musical content (next audio sample 24) is presented and 

9.	As to claim 8, Engle discloses an electronic device (as shown in Figure 1 and 11) comprising: at least one memory (14);  and at least one processor (112) operatively coupled to the at least one memory, the at least one processor configured to: receive a non-linguistic input (portion of waveform 18, pitch 22, embedding 20 as shown in Figure 1A and 1B) associated with an input musical content (input audio waveform 16); using a model (as shown in Figure 1A) that embeds multiple musical features describing different musical content and relationships (characteristics such as timbre, tone, tempo, style, etc.) between the different musical content in a latent space, identifying one or more embeddings (embedding 20) based on the input musical content; at least one of: (i) identifying stored musical content based on the one or more identified embeddings or (ii) generating derived musical content (next sequential audio sample 24) based on the one or more identified embeddings, and presenting at least one of: the stored musical content or the derived musical content, wherein the model is generated by training a machine learning system comprising one or more first neural network components (encoder neural network 12) and one or more second neural network components (decoder neural network 14) such that embeddings of the musical features in the latent space have a predefined distribution (Col. 4, 13-23, Col. 5, 56-67, Col. 6, 1-23, 35-67, Col. 7, 1-6, 11-37, Col. 20, 24-47, 60-67, Col. 21, 1-30, a neural synthesizer includes an encoder neural network and a decoder neural network that receives an audio waveform that represents music in the form of an audio waveform, information of a pitch, and an 
	It is however noted that Engle fails to particularly disclose at least one speaker and presenting via the at least one speaker at least one of stored musical content or derived musical content, and a classifier comprising an adjacency discriminator is trained to discriminate between related and non-related musical content, and the one or more second neural network components adversarially train the one of more first neural network components to generate the embeddings of the musical features in the latent space having the predefined distribution.
	On the other hand, Zhang discloses receiving a non-linguistic input (input music waveform 145 as shown in Figure 1), at least one speaker (audio output device 180) and presenting via the at least one speaker at least one of stored musical content or derived musical content (generated music spectrogram), and a classifier comprising an adjacency discriminator (126) is trained to discriminate between related (real) and non-related (fake) musical content, and the one or more second neural network components (discriminator 126) adversarially train the one of more first neural network components (generator 124) to generate the embeddings of the musical features in the latent space having the predefined distribution (Paragraphs 0038, 0048-0051, 0053-0054, a 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include at least one speaker and presenting via the at least one speaker at least one of stored musical content or derived musical content, and a classifier comprising an adjacency discriminator is trained to discriminate between related and non-related musical content, and the one or more second neural network components adversarially train the one of more first neural network components to generate the embeddings of the musical features in the latent space having the predefined distribution as taught by Zhang with the method and device of Engle because the cited prior art are directed towards methods and devices that acquire non-linguistic musical/audio content in order to extract characteristics and output modified/derived musical content based on the characteristics and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the derived and identified stored music resulting from the operations of the neural network models to be produced through a speaker and improving the accuracy of the operations of the neural network components through implementation of training and tuning the neural network components through use of a discriminator.  


11.	As to claims 31-33, Zhang discloses the one or more second neural network components adversarially train the one of more first neural network components using a generative adversarial network (GAN) training procedure (Paragraphs 0038, 0041, 0051, 0053-0054).

12.	Claims 5, 12, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Engel (US Patent 10068557) [hereafter Engle] and Zhang (US PGPub 2020/0293875) [hereafter Zhang], as applied to claims 1, 8, and 15, and in further view of Jiang (US PGPub 2021/0193167) [hereafter Jiang].

13.	As to claims 5, 12, and 19, Engle discloses the non-linguistic input comprises non-linguistic sounds (Col. 5, 62-67, Col. 6, 15-23).
	It is however noted that the combination of Engle and Zhang fails to particularly disclose the stored musical content is presented and comprises preexisting music identified based on the non-linguistic sounds.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the stored musical content is presented and comprises preexisting music identified based on the non-linguistic sounds as taught by Jiang with the method and device of Engle and Zhang because the cited prior art are directed towards methods and devices that acquire non-linguistic musical/audio content in order to extract characteristics and output modified/derived musical content based on the characteristics and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling stored non-linguistic information to be identified and presented based on the characteristics of the non-linguistic sounds and their similarity to the input non-linguistic information.

Claims
14.	Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664